—Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered September 29, 1999, which granted respondents’ motion to dismiss the application pursuant to CPLR article 78, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Robert Lippmann, J.), entered December 30, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and dismissed the proceeding, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Michael Stall-man, J.), entered on or about November 9, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and dismissed the proceeding, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered December 28, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and dismissed the proceeding, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Bernard Fried, J.), entered October 5, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of his employment and dismissed the proceeding, unanimously affirmed, without costs.
Order and judgment (one paper), Supreme Court, New York County (Richard Braun, J.), entered December 29, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of his employment and dismissed the proceeding, unanimously affirmed, without costs.
Order, Supreme Court, New York County (William Wetzel, J.), entered December 2, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and dismissed the proceeding, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Michael Stall-man, J.), entered November 30, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and dismissed the proceeding, unanimously affirmed, without costs.
*370Order, Supreme Court, New York County (Louis York, J.), entered November 30, 1999, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the termination of her employment and directed the Clerk to enter judgment dismissing the petition, unanimously affirmed, without costs.
In these applications pursuant to CPLR article 78 to challenge the termination of provisional or probationary employment, the courts properly denied and dismissed the proceedings herein. It is well settled that a provisional or probationary employee may be discharged for any or no reason at all in the absence of a showing that his or her dismissal was in bad faith, for a constitutionally impermissible purpose or in violation of law (see, Matter of Swinton v Safir, 93 NY2d 758, 762-763; Matter of Preddice v Callanan, 69 NY2d 812), and petitioners did not meet their burden of presenting competent proof that their dismissals had been in bad faith (see, Matter of Beacham v Brown, 215 AD2d 334, lv denied 87 NY2d 801; Matter of Thomas v Abate, 213 AD2d 251).
We have considered petitioners’ remaining arguments and find them to be unavailing. Concur — Mazzarelli, J. P., Andrias, Lerner, Saxe and Buckley, JJ.